Name: Commission Regulation (EEC) No 240/80 of 1 February 1980 amending for the fourth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 27/24 Official Journal of the European Communities 2. 2. 80 COMMISSION REGULATION (EEC) No 240/80 of 1 February 1980 amending for the fourth time Regulation (EEC) No 1569/77 fixing the procedure and conditions for the taking over of cereals by intervention agencies whereas the measures provided for in this Regulation are in conformity with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 569/77 is amended as follows : Section 3 in the Annex is amended to read as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza-: tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1569/77 (3), as last amended by Regulation (EEC) No 3017/78 (4), lays down in the Annex thereto minimum quality criteria ; whereas, in the case of durum wheat, the maximum content of wholly or partially 'mitadinÃ ©' grains is fixed, in section 3 , at 50 % and that of grains of common wheat at 4 % ; whereas, however, Council Regulation (EEC) No 2731 /75 of 29 October 1975 fixing standard qualitites for common wheat, rye, barley, maize and durum wheat (5 ) fixes the maximum 'mitadinÃ ©' grain content of durum wheat at 20 %, which includes a maximum of 4 % of grains of common wheat ; whereas, by analogy with that Regula ­ tion , the percentage for grains of common wheat should be included in that for 'mitadinÃ ©' grains as regards the minimum quality criteria set for durum wheat for intervention ; I Durum wheat 3. Maximum percentage of 'mitadinÃ ©' grains, wholly or partially  of which maximum percentage of grains of common wheat 50 % 4% Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 188, 26 . 7 . 1979, p. 1 . (&gt;) OJ No L 174, 14 . 7 . 1977, p. 15 . (*) OJ No L 359, 22. 12 . 1978 , p. 16 . (*) OJ No L 281 , 1 . 11 . 1975, p. 22.